1
     Todd M. Friedman (216752)
     Meghan E. George (274525)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard Street, Suite 780
     Woodland Hills CA 91367
4
     Phone: 323-306-4234
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     mgeorge@toddflaw.com
7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                               )         Case No. 1:20-cv-01564-DAD-JLT
11
     MARK AGUILAR, individually and on)
12   behalf of all persons similarly situated, )
13                                             )         PLAINTIFF’S SECOND
                         Plaintiff,            )         AMENDED CLASS ACTION
14
                                               )         COMPLAINT FOR DAMAGES
15   -vs-                                      )
                                               )
16
     UNITED INDUSTRIES CORP.;                  )
17   DOES 1-10, inclusive,                     )
18
                                               )
                         Defendant(s).         )
19   ________________________________ )
20

21

22

23

24

25

26

27

28



     _______________________________________________________________________________________________________
                                                        1
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1                                             INTRODUCTION
2           1.       Plaintiff brings this action against Defendant UNITED INDUSTRIES
3    CORP. (“Defendant”) on behalf of all persons in California who purchased a Repel
4    Insect Repellant Citronella Candle (collectively the “Class Products”) within four
5
     (4) years prior to the filing of the Complaint (“the Class Members”). The Class
6
     Products are defectively manufactured and the resulting defects cause the candles
7
     to explode when extinguished in a customary manner as would be expected of a
8
     candle, causing serious injury and burns and the threat of serious damage to the
9
     Class Members. Defendant manufactures, tests, recalls, distributes, and sells the
10
     Class Products.
11
                                           JURISDICTION AND VENUE
12
            2.      This Court has jurisdiction over this matter pursuant to the Class Action
13
     Fairness Act (CAFA) because the matter in controversy in this matter exceeds the
14

15
     sum or value of $5,000,000 as to all putative Class members, exclusive of attorneys’

16
     fees and costs. 28 U.S.C. Sections 1332(d), 1453, and 1711-1715.

17          3.      This Court also has diversity jurisdiction over this matter pursuant to
18   28 U.S.C. § 1332 in that Plaintiff is a resident and citizen of the State of California
19   while Defendant is a corporation incorporated under the laws of the State of
20   Delaware.
21          4.      Venue is proper in the United States District Court for the Eastern
22   District of California pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
23   Plaintiff resides in the County of Kern, State of California which is within this
24   judicial district; (ii) the Class Product was purchased within this judicial district;
25
     and, (iii) many of the acts and transactions giving rise to this action occurred in this
26
     district because Defendant:
27

28



     _______________________________________________________________________________________________________
                                                        2
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1                   (a)     is authorized to conduct business in this district and has
2                           intentionally availed itself of the laws and markets within this
3                           district by selling Class Products within this district;
4                   (b)     does substantial business within this district;
5                   (c)     is subject to personal jurisdiction in this district because it has
6                           availed itself of the laws and markets within this district; and,
7                   (d)     the harm to Plaintiff occurred within this district.
8                                                 PARTIES
9           5.      Plaintiff is, and at all times mentioned herein was, a citizen and resident
10
     of the County of Kern, State of California. Plaintiff purchased a Repel Insect
11
     Repellant Candle in 2020 in Bakersfield, California.
12
            6.      Plaintiff is informed and believes and thereon alleges that Defendant is,
13
     and at all times mentioned herein was, a corporation incorporated under the laws of
14
     the State of Delaware. Plaintiff further alleges that all times relevant herein
15
     Defendant conducted business in the State of California and within this judicial
16
     district, where Defendant marketed and sold its products.
17
            7.      The true names and capacities of the Defendants sued herein as Does
18
     1-10 inclusive are currently unknown to Plaintiffs, who therein sued Defendants by
19

20
     such fictitious names. Each of the Defendant’s designated herein as a Doe is legally

21
     responsible for the unlawful acts alleged herein. Plaintiff will seek leave of court to

22   amend the Complaint to reflect the true names and capacities of the Doe defendants
23   when such identities become known.
24          8.      At all times herein mentioned, each and every defendant was the owner,
25   agent, servant, joint venturer and employee, each of the other and each was acting
26   within the course and scope of its ownership, agency, service, joint venture and
27   employment.
28



     _______________________________________________________________________________________________________
                                                        3
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1           9.      At all times mentioned herein, each and every defendant was the
2    successor of the other and each assumes the responsibility for the defective products.
3                                       FACTUAL ALLEGATIONS
4
                             REPEL INSECT REPELLANT CITRONELLA CANDLE
5
            10.     A Repel Insect Repellant Citronella Candle is a product manufactured
6
     and distributed by Defendant through retailers and directly. The trademark is owned
7
     by Defendant.
8
            11.     The Repel Insect Repellant Citronella candle is sold in major retail
9
     stores throughout the united states, including Walmart, Target, Home Depot, and
10
     numerous other retailers nationwide.
11
            12.     The Repel Insect Citronella Candle is sold at market value for anywhere
12
     between $5-$7 dollars.
13

14
            13.     The Class Product is designed in such a way that renders it

15
     unnecessarily dangerous to consumers who have purchased it and who attempt to

16   extinguish it through the customary method of “blowing out” a candle. Instead of
17   being extinguished without incident when extinguished in such way, the Class
18   Product can explode and cause severe injury. The claims are evidenced by the
19   hundreds (if not thousands) of consumer complaints on the Internet.
20          14.     On or about early 2020, Plaintiff purchased the Class Product from the
21   Walmart located at 6225 Colony St., Bakersfield, California 93307. For the Class
22   Product, Plaintiff paid $6.97 before tax.
23          15.     On or about May 18, 2020, after lighting and using the Class Product
24
     while camping, Plaintiff attempted to extinguish the Class Product through the
25
     customary method of “blowing out” the Class Product. Instead of harmlessly
26
     extinguishing, the Class Product instead exploded causing hot wax and chemicals to
27
     spill onto Plaintiff’s face causing burns and eye irritation.
28



     _______________________________________________________________________________________________________
                                                        4
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1           16.     Plaintiff was forced to visit an urgent care and visit a doctor and
2    incurred monetary damages in the form of medical bills which were a direct result
3    of his injuries caused by Defendant’s unreasonably designed products, that were
4
     unsafe, and dangerous.
5
            17.     The Class Products do not disclose in a prominent manner on the face
6
     of the product that they should not be extinguished by “blowing out.”
7
            18.     Plaintiff, an avid camper, is likely to purchase another Repel Insect
8
     Repellant Citronella Candle or similar product in the future, and thus, is likely to be
9
     exposed to the same risks unless the product is recalled and the design and safety
10
     defects as stated herein, remedied. Plaintiff will be unable to rely on Defendant or
11
     its competitors labeling and their failure to prominently disclose the risks of using
12
     their products in a customary fashion when determining whether to purchase such
13

14
     products. Further, without an injunction, Plaintiff will not know whether Defendant

15
     has remedied the problem that gave rise to this action. These factors all justify the

16   seeking of an injunction.
17          19.     There were designs that Defendant could have used to render its Class
18   Products safe for use in this customary method and to not expose Plaintiff and Class
19   Members to unnecessary risk and dangers but which it chose not to use for cost-
20   savings or other reasons.
21          20.     Defendant was aware of the defect in its design of the Class Products
22   through its testing, but chose not to either re-design the product so as to avoid the
23   defect or prominently warn consumers about the danger.
24
            21.     Third party retailers who sold the Class Products to Plaintiff and the
25
     Class acted as the agents of Defendant. Plaintiff and the Class therefore were in a
26
     relationship of privity with Defendant. Plaintiff and the Class have had sufficient
27
     direct dealings with either the Defendant or its agents (the third-party retailers) to
28
     establish privity of contract between Plaintiff and the Defendant.

     _______________________________________________________________________________________________________
                                                        5
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1           22.     Further, privity is not required in this case because Plaintiff and the
2    Class are intended third-party beneficiaries of the retailer relationship (i.e. the Class
3    Products) between Defendant and its third-party retailers; specifically, they are the
4
     intended beneficiaries of Defendant’s implied warranties. The third party retailers
5
     who sold these products manufactured by the Defendant were not intended to be the
6
     ultimate consumers of the defective products, and have no rights under the warranty
7
     agreements provided with the defective products; the warranty agreements were
8
     designed for and intended to benefit the ultimate consumers only.
9
                                      CLASS ACTION ALLEGATIONS
10
            23.     Plaintiff brings this action, on behalf of himself and all others similarly
11
     situated and seeks class certification under Federal Rule of Civil Procedure 23.
12
           24.      Plaintiffs seek to represent a Class (the “Class”) defined as follows:
13
                    All consumers in California who purchased a Class
14                  Product within four years prior to the date of filing of the
                    Complaint.
15
            25.     Defendant and its employees or agents are excluded from the Class.
16
     Plaintiff does not know the number of members in the Class, but believes the Class
17
     members number in the hundreds of thousands, if not more. Thus, this matter should
18

19
     be certified as a Class action to assist in the expeditious litigation of this matter.

20          26.     There is a well-defined community of interest in the litigation, the
21   proposed class is easily ascertainable, and Plaintiff is a proper representative of the
22   Class because:
23
            a.    Numerosity: The potential members of the Class as defined are so
24
                  numerous that joinder of all the members of the Class impracticable. The
25
                  class members are dispersed throughout California.                      Joinder of all
26
                  members of the proposed class is therefore not practicable.
27

28



     _______________________________________________________________________________________________________
                                                        6
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1           b.    Commonality: There are questions of law and fact common to Plaintiff
2                 and the Class that predominate over any questions affecting only
3                 individual members of the Class. These common questions of law and
4
                  fact include, without limitation:
5
                          i)        whether Defendant has breached its implied warranties;
6
                          ii)       whether Defendant knew or should have known the Class
7
          Products were defective prior to selling or placing them into the stream of
8
          commerce;
9
                          iii)      whether Defendant was negligent in its design and sale of
10
          the Class Products;
11
                          iv)       whether Defendant committed an unfair business practice
12
          in its design and sale of the Class Products; and
13

14
                    v) The nature and extent of damages, restitution, equitable relief

15
                          and/or other relief to which the Defendants’ conduct entitles the

16                        Class members and the proper formula(s) for calculating and/or
17                        restitution owed to Class members.
18          c.    Typicality: Plaintiff’s claims are typical of the claims of the Class.
19   Plaintiff and Class members were deprived of property rightly belonging to them,
20   arising out of and caused by Defendant’s common course of conduct in violation of
21   law as alleged herein, in similar ways.
22          d.    Adequacy of Representation: Plaintiff is a member of the Class and will
23   fairly and adequately represent and protect the interests of the class members.
24
     Plaintiff’s interests do not conflict with those of class members. Counsel who
25
     represent Plaintiff are competent and experienced in litigating large class actions and
26
     will devote sufficient time and resources to the case and otherwise adequately
27
     represent the Class.
28
            e.        Superiority of Class Action: A class action is superior to other

     _______________________________________________________________________________________________________
                                                        7
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1    available methods for the fair and efficient adjudication of this litigation, because
2    individual joinder of all Class members would be impracticable. Many such
3    persons’ losses are modest in relation to the expense and burden of individual
4
     prosecution of the litigation necessitated by Defendant’s wrongful conduct. Even
5
     if all Class members could afford such individual litigation, the court system would
6
     benefit from a class action. The prosecution of separate claims by individual
7
     members of the Class would create a risk of inconsistent or varying adjudications
8
     concerning individual members of the Class which would establish incompatible
9
     standards of conduct for the party opposing the Class, as well as create the potential
10
     for inconsistent or contradictory judgments.                Furthermore, the prosecution of
11
     separate claims by individual members of the Class would create a risk of
12
     adjudications concerning individual members of the Class which would, as a
13

14
     practical matter, be dispositive of the interests of other members of the Class who

15
     are not parties to the adjudications, or substantially impair or impede the ability of

16   other members of the Class who are not parties to the adjudications to protect their
17   interests. Individualized litigation would also magnify the delay and expense to all
18   parties and to the court system presented by the issues of the case. By contrast, the
19   class action device presents far fewer management difficulties and provides the
20   benefit of comprehensive supervision by a single court, as well as economy of scale
21   and expense.
22                                                    COUNT I
23                                   BREACH OF IMPLIED WARRANTIES
24            (SONG BEVERLY CONSUMER WARRANTY ACT [CAL. CIV. CODE §1790])
25          27.     Plaintiff hereby incorporates by this reference as if fully set further
26
     herein, each and every allegation set forth in the preceding paragraphs of this
27
     complaint.
28
            28.     A warranty that the Class products were in merchantable condition was

     _______________________________________________________________________________________________________
                                                        8
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1    implied in law in the transactions, pursuant to California law.
2           29.     Merchantability, for purposes of the Song–Beverly Act, means that the
3    consumer goods: (1) pass without objection in the trade under the contract
4
     description, (2) are fit for the ordinary purposes for which such goods are used, (3)
5
     are adequately contained, packaged, and labeled, and (4) conform to the promises
6
     or affirmations of fact made on the container or label. Cal. Civ.Code § 1791.1.
7
            30.     The Class Products, when sold and at all times thereafter, were not in
8
     merchantable condition and are not fit for the ordinary purpose for which citronella
9
     candles are used. Specifically, the citronella candles are inherently defective in
10
     their manufacturing, in that they are highly flammable and when extinguished in a
11
     customary manner can result in burning the consumer, like the named Plaintiff
12
     herein. The result is that Class Products are dangerous as sold and are a safety
13

14
     danger to all consumers.

15
            31.     Plaintiff and Class members have had sufficient direct dealings with

16   Defendant or its agents (retailers) to establish privity of contract. Notwithstanding
17   this, privity is not required in this matter because Plaintiff and Class members are
18   intended third party beneficiaries of contracts between Defendant and its dealers;
19   specifically, they are the intended beneficiaries of Defendant’s implied warranties.
20   Finally, privity is also not required because Plaintiff’s and Class members’ Class
21   Products are dangerous instrumentalities due to the aforementioned defects and
22   nonconformities.
23          32.     As a direct and proximate result of Defendant’s breaches of the implied
24
     warranties of merchantability and fitness for a particular purpose, pursuant to the
25
     laws of California, Plaintiff and the Class members have been damaged in an
26
     amount to be determined at trial.
27
            33.     Plaintiff and Class members are entitled to recover damages as
28
     provided by statute, costs, attorneys’ fees, rescission and other relief as is deemed

     _______________________________________________________________________________________________________
                                                        9
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1    appropriate pursuant to the laws of California.
2                                                 COUNT II.
3                 VIOLATION OF CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
4
                           [CALIFORNIA’S UNFAIR COMPETITION LAW]
5
            34.     Plaintiff incorporates by reference all of the above paragraphs of this
6
     Complaint as though fully stated herein.
7
            35.     Plaintiff and Defendant are each “person[s]” as defined by California
8
     Business & Professions Code § 17201. California Bus. & Prof. Code § 17204
9
     authorizes a private right of action on both an individual and representative basis.
10
            36.     “Unfair competition” is defined by Business and Professions Code
11
     Section § 17200 as encompassing several types of business “wrongs,” two of
12
     which are at issue here: (1) an “unlawful” business act or practice, (2) an “unfair”
13

14
     business act or practice, (3) a “fraudulent” business act or practice, and (4) “unfair,

15
     deceptive, untrue or misleading advertising.” The definitions in § 17200 are

16   drafted in the disjunctive, meaning that each of these “wrongs” operates
17   independently from the others.
18          37.     By and through Defendant’s conduct alleged in further detail above
19   and herein, Defendant engaged in conduct which constitutes (a) unlawful and (b)
20   unfair business practices prohibited by Bus. & Prof. Code § 17200 et seq.
21          38.     Plaintiff and the Class have no adequate remedy at law in alternative to
22   the Unfair Competition Law because only the Unfair Competition Law provides for
23   injunctive relief in this instance.
24
            39.     Further, to the extent Defendant’s conduct were determined to not
25
     violate any other of Plaintiff’s causes of action, Plaintiff’s only remedy at law for
26
     restitution would arise out of an unfair claim under the Unfair Competition Law—
27
     and thus there is no other adequate remedy at law.
28
                                           (a) Unlawful” Prong

     _______________________________________________________________________________________________________
                                                       10
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1           40.     As a result of Defendant’s acts and practices in violation of the Song-
2    Beverly Act, as set forth in this Complaint, Defendant has violated California’s
3    Unfair Competition Law, Business & Professions Code §§ 17200 et seq., which
4
     provides a cause of action for an “unlawful” business act or practice perpetrated on
5
     members of the California public.
6
            41.     Defendant had other reasonably available alternatives to further its
7
     legitimate business interest, other than the conduct described herein, such as pulling
8
     its defective products from shelves rather than continuing to sell to consumers, as
9
     set forth by Cal. Bus. & Prof. Code § 17600, et seq.
10
            42.     Plaintiff and the putative class members reserve the right to allege other
11
     violations of law, which constitute other unlawful business practices or acts, as such
12
     conduct is ongoing and continues to this date.
13

14
                                            (b) “Unfair” Prong

15
            43.     Defendant’s actions and representations constitute an “unfair” business

16   act or practice under § 17200 in that Defendant’s conduct is substantially injurious
17   to consumers, offends public policy, and is immoral, unethical, oppressive, and
18   unscrupulous as the gravity of the conduct outweighs any alleged benefits
19   attributable to such conduct. Without limitation, it is an unfair business act or
20   practice for Defendant to knowingly or negligently fail to prominently disclose the
21   dangers of its product to its consumers or to otherwise design its products in such a
22   way as to remove those dangers when its products are used in a customary fashion
23   such as the way in which it was used by Plaintiff, as set forth by Cal. Bus. & Prof.
24
     Code §§ 17600, et seq.
25
            44.     At a date presently unknown to Plaintiff, but at least four years prior to
26
     the filing of this action, and as set forth above, Defendant has committed acts of
27
     unfair competition as defined by Cal. Bus. & Prof. Code §§ 17200 et seq., as alleged
28
     further detail above and herein.

     _______________________________________________________________________________________________________
                                                       11
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1           45.     Plaintiff and other members of the Class could not have reasonably
2    avoided the injury suffered by each of them. Plaintiff reserves the right to allege
3    further conduct that constitutes other unfair business acts or practices. Such conduct
4
     is ongoing and continues to this date, as Defendant continues to sell its defective
5
     products in the manner described above in herein, in violation of Cal. Bus. & Prof.
6
     Code §§ 17600, et seq. and Cal. Bus. & Prof. Code §§ 17200, et seq.
7                                                COUNT III
8                                               NEGLIGENCE
            46.     Plaintiff realleges and incorporates by reference all paragraphs as
9
     though fully set forth herein.
10
            47.     This claim is brought on behalf of the Class under the laws of the all
11

12
     the state of California, as there is no material difference in the law of negligence as

13
     applied to the claims and questions in this case.

14          48.     Defendant has designed, manufactured, sold, or otherwise placed in the
15   stream of commerce Class Products that are defectively designed, as set forth above.
16          49.     Defendant had a duty to design and manufacture a product that would
17   be safe for its intended and foreseeable uses and users, including the use to which its
18   products were put by Plaintiff and the other members of the Class.
19          50.     Defendant breached its duty to Plaintiff and the other Class Members
20   because they were negligent in the design, development, manufacture, and testing of
21
     the Class Products in that the candles are designed so that a consumer acting in a
22
     reasonable manner to extinguish the candle is at risk of the candle exploding and
23
     causing them great injury.
24
            51.     Defendant was negligent in the design, development, manufacture, and
25
     testing of the Class Products because it knew, or in the exercise of reasonable care
26
     should have known, that these products created an unreasonable risk of harm to
27
     consumers.
28



     _______________________________________________________________________________________________________
                                                       12
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1
            52.      Defendant further breached its duties to Class Members in that:
2                 a) Defendant knew or had reason to know that the Class Products were
3                     dangerous or likely to be dangerous, since they had a risk of exploding
4                     upon being extinguished by being “blown out”;
5                 b) Defendant failed to exercise reasonable care to prominently inform
6                     customers of the defective condition of these candles.
7           53.     Defendant had a continuing duty to warn and instruct the intended and
8
     foreseeable users of Class Products of the defective condition of the Class Products
9
     and the high degree of risk attendant to using the Class Products.
10
            54.     Class Members are entitled to know that the Class Products, in their
11
     ordinary operation, are not reasonably safe and secure for their intended and ordinary
12
     purposes and uses.
13
            55.     At all times at which Defendant knew or should have known of the
14
     defects described herein, Defendant breached its duty to Plaintiff and the other Class
15
     Members because it failed to prominently warn and instruct Class Members of the
16

17
     defective condition of the Class Products and the high degree of risk attendant to

18
     using the Class Products as intended.

19          56.     As a direct and proximate result of Defendant’s negligence, Plaintiff
20   and the other members of the Class suffered damage.
21                                          COUNT IV
                                STRICT LIABILITY – DESIGN DEFECT
22
            57.     Plaintiff realleges and incorporates by reference all paragraphs as
23
     though fully set forth herein.
24
            58.     Under California Law, a defendant is strictly liable for design defect
25
     where the defendant manufactured, distributed or sold a product, the product did not
26
     perform safely as an ordinary consumer would have expected it to perform when
27
     used or misused in an intended or reasonably foreseeable way, the plaintiff was
28



     _______________________________________________________________________________________________________
                                                       13
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1
     harmed, and the product’s failure to perform safely was a substantial factor in
2    causing the plaintiff’s harm.
3           59.      In this case, Defendant manufactured, distributed and sold its Class
4    Products to Plaintiff and Class Members.
5           60.      The Class Products did not perform safely as an ordinary consumer
6    would have expected them to perform when used or misused in an intended or
7    reasonably foreseeable way—in this instance by exploding upon being extinguished
8
     by being “blown out.”
9
            61.      Plaintiff and Class Members were harmed by the failure of the Class
10
     Products to perform safely.
11
                                           PRAYER FOR RELIEF
12

13
            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and

14
     the Class members damages against Defendant and relief as follows:

15                • An order certifying this action as a class action and appointing
16                   Plaintiff as Class Representative and his counsel as Class Counsel;
17                • An order requiring Defendant to pay Plaintiff and Class members an
18                   amount of actual, direct, incidental and consequential damages in an
19                   amount to be determined at trial;
20                • An order awarding restitution as to all causes of action where
21                   restitution is available;
22
                  • An order awarding revocation as to all causes of action where
23
                     revocation is available;
24
                  • An order granting preliminary and permanent injunctive relief
25
                     requiring Defendants to recall and replace or repair the defective Class
26
                     Products, and prohibit sales of the defective Class Products currently
27
                     on shelves;
28



     _______________________________________________________________________________________________________
                                                       14
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
1               • An order awarding pre- and post-judgment interest;
2               • An award of reasonable attorney’s fees and costs of suit as permitted
3                   by law; and
4
                • For such other and further relief this Court may deem just and proper.
5
                                              TRIAL BY JURY
6
            Pursuant to the seventh amendment to the Constitution of the United States of
7
     America, Plaintiff is entitled to, and demands, a trial by jury.
8

9
                                            Law Offices of Todd M. Friedman, P.C.
10

11

12   Dated: March 11, 2021                  By: ____/s/ Todd M. Friedman________________
13
                                            Todd M. Friedman, Esq.
14                                          Meghan E. George, Esq.
15                                          Attorneys for Plaintiff and the Proposed Class
16

17

18

19

20

21

22

23

24

25

26

27

28



     _______________________________________________________________________________________________________
                                                       15
                            PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
